220 F.2d 440
Jack H. HALFEN, Appellant,v.UNITED STATES of America, Appellee.
No. 15180.
United States Court of Appeals, Fifth Circuit.
March 30, 1955.
Rehearing Denied May 12, 1955.

Appeal from the United States District Court for the Western District of Texas; Ben H. Rice, Jr., Judge.
Herbert Oliver, San Antonio, Tex., Polk Shelton, Austin, Tex., for appellant.
Bradford F. Miller, Asst. U. S. Atty., San Antonio, Tex., Charles F. Herring, U. S. Atty., Austin, Tex., for appellee.
Before HOLMES and RIVES, Circuit Judges, and THOMAS, District Judge.
PER CURIAM.


1
The judgment appealed from is affirmed upon the authority of Hanratty v. United States, 5 Cir., 218 F.2d 358.


2
Affirmed.